Exhibit 99.1 NEWS RELEASE NUVASIVE ANNOUNCES WORLD-CLASS INNOVATION CENTER at san diego headquarters The Company’s plans include expansion of state-of-the-art surgeon education lab, creation of a new technology innovation center and extension of work space as talent base grows SAN DIEGO, CA – August 29, 2017 – NuVasive, Inc. (NASDAQ: NUVA), a leading medical device company focused on transforming spine surgery with minimally disruptive, procedurally-integrated solutions, today announced the expansion of its San Diego global headquarters, including the creation of an innovation center of excellence where surgeons from around the world will be educated and trained on the latest NuVasive spine technology and procedures designed to drive clinical predictability and improve patients’ lives.
